The plaintiff in error, hereinafter referred to as the defendant, was convicted of arson in the second degree, and his punishment fixed at imprisonment in the penitentiary for the term of one year and one day; and he appeals.
The record in this case was filed in this court March 9, 1931; no brief has been filed in support of the defendant's assignment of errors. *Page 99 
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury. The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.